The following order was filed June 26, 1981:
The Board of Attorneys Professional Responsibility having, on June 19, 1981, filed with the court a petition for the suspension of the license of Dale E. Jurgensen, Ellsworth, Wisconsin, to practice law in Wisconsin for medical incapacity, the parties having stipulated as to the nature of that incapacity and the court being fully advised,
IT IS ORDERED that the license of Dale E. Jurgensen to practice law in Wisconsin is suspended effective the date of this order and until further order of the court.
Dated this 26th day of June, 1981.
BY THE COURT:
/s/ Marilyn L. Graves
Marilyn L. Graves
Clerk
Beilfuss, C.J., took no part.